Citation Nr: 0732863	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-08 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to service connection for a shrapnel wound to 
the right hand.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a left hip 
disability.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to an initial rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1971 
and from October 1972 to December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.

In April 2006, the veteran submitted additional evidence 
without a waiver of RO consideration.  The Board notes, 
however, that the evidence was primarily duplicative and does 
not require further action.  38 C.F.R. § 20.1304 (2007).

In July 2007, the veteran testified at a Travel Board 
hearing.  At the hearing, the veteran submitted additional 
evidence pertaining to his hearing loss and tinnitus claims, 
but this time waived initial RO consideration of the 
evidence.  See 38 C.F.R. § 20.1304.

The claims for service connection for a right wrist 
disability, shrapnel wound to the right hand, back 
disability, left hip disability, hearing loss and tinnitus 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that the veteran 
experiences social isolation, irritability, flashbacks, sleep 
disturbance and difficulty understanding simple and complex 
commands.  


CONCLUSION OF LAW

The criteria are met for an initial rating of 50 percent for 
PTSD throughout the appeal period.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letters dated in December 2002 and January 2003, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided by a March 
2006 letter to the veteran.  Accordingly, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, notice 
was provided prior to the appealed decision in keeping with 
Pelegrini.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has undergone a VA examination.  The Board finds 
that this examination, along with the veteran's treatment 
records, provides sufficient findings upon which to 
adjudicate the claim.  There is no duty to provide another 
examination or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule). The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the 
question for consideration is the propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's service-connected PTSD is currently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 30 percent evaluation is contemplated upon a showing 
of occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  

A 50 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. 

A 100 percent evaluation requires total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name. 

On VA (QTC) psychiatric examination in May 2004, the veteran 
reported that he has sleeping problems with nightmares and 
flashbacks of Vietnam.  He stated that he gets mad and 
irritated easily.  His daily activities and social 
functioning is less.  He prefers to be by himself and lives 
alone.  He has a recycling business and works alone.  He has 
outbursts of anger and exaggerated startle response.  He has 
difficulty with concentration and is hypervigilant.  He 
stated that he does not trust people.  

Mental status examination revealed normal orientation.  The 
veteran's appearance and hygiene were appropriate.  His 
behavior was appropriate.  Mood and affect were abnormal.  He 
was depressed and anxious.  He had impaired impulse control 
and irritability as well as outbursts of anger.  
Communication and speech were normal.  Panic attacks were 
absent and delusions were absent.  Hallucinations were 
absent.  Ritualistic obsession was absent.  Thought processes 
were normal.  Judgment was intact.  Abstract thinking was 
absent.  Memory was moderately abnormal, in that the veteran 
forgets to complete tasks and has problems with the retention 
of highly learned materials.  Suicidal and homicidal 
ideations were absent.  The veteran was diagnosed with PTSD 
and assigned a global assessment of functioning (GAF) score 
of 65.  
    
The examiner stated that the veteran has occasional 
difficulty performing daily activities and that sometimes he 
does not care.  He does not trust people and does not trust 
the government.  He has difficulty establishing and 
maintaining work relationships.  His social relationships are 
diminished and he prefers to be by himself.  He has 
difficulty understanding simple and complex (two to three 
step commands.  He was not a danger to himself or other 
people.

The veteran also underwent a private psychological evaluation 
from May 2004 with subsequent contacts through August 2004.  
He reported that he had been married three times and believes 
that his part in the failure of his marriages was directly 
related to the residual effects of his experiences in 
Vietnam.  Some of his current symptoms included frequent 
flashbacks and dreams, irritability, problems sleeping, 
hypervigilence, avoidance, intrusive thoughts and intense 
anxiety.

Mental status examination revealed that the veteran was fully 
alert and oriented to person, place and time.  He denied 
hallucinations or delusions and thought insertions or thought 
deletions.  His overall mood and affect were relatively calm; 
however, as he talked about his experiences, he became 
increasingly agitated and upset.  He denied suicidal thoughts 
or intentions or being homicidal.  His verbalization was 
clear and his speech was logical, goal directed and coherent.  
His long and short term memory was intact.  The veteran was 
diagnosed with PTSD, chronic and severe, and assigned a 
current GAF score of 50-55.  The examining psychologist 
stated that the data as a whole suggested that the veteran 
was experiencing severe, chronic and persistent emotional and 
psychological distress.   

Also of note is the veteran's hearing testimony from July 
2007.  During that hearing, the veteran testified he is 
receiving ongoing treatment from his private psychologist.   

The Board finds that the veteran's overall PTSD 
symptomatology meets the criteria for a 50 percent rating.  
The evidence shows that the veteran experiences social 
isolation, irritability, flashbacks, sleep disturbance and 
difficulty understanding simple and complex commands.  The 
May 2004 VA examiner concluded that the veteran had 
difficulty establishing and maintaining work relationships.  
The veteran's private psychologist also concluded that the 
veteran's symptomatology as a whole suggested that he was 
experiencing severe, chronic and persistent emotional and 
psychological distress.    

Furthermore, the examiners have assigned GAF scores ranging 
from 50 to 65 which indicate moderate to severe impairment.  
The most recent GAF score of 50-55 assigned by the veteran's 
private psychologist is indicative of increasingly severe 
impairment.  Considering this last fact, as well as the 
provisions of 38 C.F.R. § 4.7, and affording the veteran the 
benefit of the doubt, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 
the Board finds that the veteran's PTSD manifestations meet 
the criteria for a 50 percent rating for the veteran's PTSD 
throughout the appeal period.

The Board, however, does not find this symptomatology 
consistent with a finding of occupational and social 
impairment with deficiencies in most areas, such that a 70 
percent rating would be warranted. In this regard, the 
veteran does not appear to have any obsessional rituals, and 
has not been found to have any suicidal or homicidal 
ideation.  The veteran had no impairment in thought 
processing or communication, had adequate insight and 
judgment, and was not delusional.  Therefore, the Board finds 
the veteran's symptomatology for this time period warrants no 
more than a 50 percent evaluation.



ORDER

An initial rating of 50 percent for PTSD is granted.


REMAND

The veteran asserts that he developed right wrist, right 
hand, back, left hip, hearing loss and tinnitus disabilities 
due to service activities in association with his service 
combat.  In particular, the veteran states that he was in an 
armored personnel carrier that was hit with a grenade.  He 
was thrown onto the ground and a fellow soldier landed on top 
of him.  He also states that he was exposed to acoustic 
trauma during his military service.   

The veteran's service medical records show that the veteran 
indicated that he injured his hand and hip in Vietnam and 
that he had a bad disc in his back.  His service awards 
include the Combat Infantry Badge and the Purple Heart.

The Board concludes that the veteran's statements regarding 
his right wrist and hand, back, left hip, hearing loss and 
tinnitus are consistent with the circumstances, conditions, 
and hardships of the veteran's combat service.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).

Post-service medical treatment records show that the veteran 
has been receiving treatment for back pain.  In an August 
2003 private medical treatment report, the veteran's 
physician opined that the veteran's lower cervical and upper 
thoracic pain may be secondary to trauma that he sustained 
while he was in the service in 1969.  In a November 2004 
private letter, another private physician stated that the 
veteran had diffuse degenerative changes throughout the 
thoracic, lumbar and sacroiliac joint regions and that these 
findings indicate a long standing (20+ years) injury to the 
thoracolumbar spine.

The veteran underwent a VA examination in April 2004 and was 
diagnosed as having left hip muscle sprain; right wrist 
fracture, status post trauma, with ongoing pain; low back 
sprain, with ongoing pain/minimal spondylosis; and shrapnel 
wound, right hand with scar.  The examiner, however, did not 
provide a nexus statement.  
Therefore, the RO should afford the veteran another VA 
examination.  Such examination should specifically determine 
the nature of any current right wrist, right hand, back and 
left hip disabilities and whether any such condition is 
etiologically related to the veteran's active service.

With respect to his hearing loss and tinnitus claims, the 
veteran has submitted a June 2007 letter from his private 
physician in which the physician notes that the veteran has a 
mild sensori-neural hearing loss, binaurally.  The physician 
felt that it was possible that some of the veteran's hearing 
loss and tinnitus were caused by noise exposure, but it was 
impossible to quantify how much since he left the military 
service 32 years earlier.  

The veteran has not been afforded a VA audiological 
examination.  Therefore, the RO should afford the veteran a 
VA ear examination.  Such examination should include an 
audiological examination to determine hearing loss for VA 
purposes, and should specifically determine the nature of any 
current ear disability in the veteran, and whether any such 
condition is etiologically related to service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claims for service connection for right 
wrist disability, shrapnel wound to the 
right hand, back disability, left hip 
disability, hearing loss and tinnitus.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA examination to ascertain the etiology 
of any current right wrist, right hand, 
back and left hip disabilities.  The 
claims folder must be provided to and 
reviewed by the examiner. All tests or 
studies necessary to make this 
determination should be ordered.  An 
opinion should be provided as to whether 
it is at least as likely as not that a 
right wrist, right hand, back and left hip 
disability is related to service.  The 
physician must set forth the complete 
rationale underlying any conclusions drawn 
regarding the opinion(s) expressed, to 
include, as appropriate, citation to 
specific evidence in the record. 

3.  The veteran should also be scheduled 
for a VA audiology examination to 
ascertain the etiology of any current 
hearing loss and tinnitus.  The claims 
files must be reviewed by the examiner in 
connection with the examination. All 
necessary tests and studies should be 
performed and all findings must be 
reported in detail.  The examiner should 
determine whether the veteran has a 
hearing loss disability by VA standards 
(i.e., under 38 C.F.R. § 3.385), and, if 
so, opine whether such disability is, at 
least as likely as not, related to noise 
exposure in service or is otherwise 
related to the veteran's service.  The 
examiner is also requested to render an 
opinion as to whether it is at least as 
likely as not that tinnitus was due to 
noise exposure in service.  A complete 
rationale must be given for all opinions 
and conclusions expressed.   

4.  Thereafter, the claims folder should 
be reviewed to ensure that the foregoing 
requested development has been completed.  
In particular, the examination reports 
must be looked at to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
corrective procedures should be 
implemented.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After an appropriate period of time, 
or after the veteran indicates he has no 
further evidence to submit, his claims for 
entitlement to service connection should 
be readjudicated.  In the event that any 
claim is not resolved to the satisfaction 
of the appellant, he should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


